Title: “Spectator” to James Madison, 12 March 1828
From: “Spectator”
To: Madison, James


	    
	      Respected Sir
	      
		University of Va
		Mar 12th "28"
	      
	    
	     
I take this moment to inform you of the state of our institution—To day I hear of ten students intending to move home—The philosophical class is abandoned and in fine much dissatisfaction prevails—I would for the benefit of our Univy. request a speedy appointment in the philosophical class!  But it is too late now,  Oh! that the present regulations were burnt or the hotels one,  they are the root of all the dissatisfaction—Renew—Jeffersons’ regulations & the University is made  For the sake of our University do attend to these hasty remarks—I do wish further that you venerable father-in-law were acquainted with the affairs of this instn.

	    
	      Spectator.
	    
	  Anderson was dismissed from here the other day & poor fellow the first he new of it was in the lecture room where his name was errased from the roll—Such proceedings is enough to wound the feelings of many not only one—Oh!  Oh! mend this—this sad state of affairs, venerable sir